Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Pat. Publ. No. CN110410413A to Chen et al. (i.e., “Chen” hereinafter).  Referring to claim 1, Chen discloses a display device (Fig. 1) comprising: a display module (8) including a first surface which displays an image and a second surface opposite to the first surface; a hinge (Figs. 3, 13 and 23) 


disposed on the second surface of the display module and providing a plurality of rotation axes in a first direction (Figs. 3, 14 and 23); a first supporting member (7, left side, Fig. 19) connected to a first side of the hinge and rotatable with respect to a first rotation axis (i.e., at 406, Figs. 13 and 17) of the plurality of rotation axes; and a second supporting member (7, left side, Fig. 19) connected to a second side of the hinge and rotatable with respect to a second rotation axis of the plurality of rotation axes, the second side being opposite the first side (Figs. 13 and 17), wherein the hinge includes: a base frame (51, Fig. 8); a first hinge pin (410, left side, Fig. 8) disposed on a first side of the base frame and providing a third rotation axis of the plurality of rotation axes; a second hinge pin (410, right side) disposed on a second side of the base frame and providing a fourth rotation axis of the plurality of rotation axes, the second side of the base frame being opposite the first side of the base frame; a first hinge barrel (411, left side) rotatably coupled to the first hinge pin (410); and a second hinge barrel (411, right side) rotatably coupled to the second hinge pin (410).
Referring to claim 2, Chen discloses the display device of claim 1, wherein each of the first hinge barrel (411, left) and the second hinge barrel (411, right) includes a body part (i.e., elongated section), a barrel part (having hole at the 

end) connected to a first side of the body part, and a pair of sliding poles (409) protruding from the body part.
	Referring to claim 3, Chen discloses the display device of claim 2, wherein the first hinge pin (410) and the second hinge pin (410) are inserted in the first direction into the barrel part of the first hinge barrel and the barrel part of the second hinge barrel, respectively.  See Fig. 29.
Referring to claim 6, Chen discloses the display device of claim 2, further comprising: a hinge cover (1) covering a bottom side of the base frame (51), wherein each of the first hinge barrel and the second hinge barrel (411) provides a hinge cover-receiving groove (not numbered) defined between the body part and the barrel part.  See Figs. 24 and 26.
Referring to claim 7, Chen discloses the display device of claim 1, wherein the first hinge barrel (411) rotates along with rotation of the first supporting member (7), and the second hinge barrel (411) rotates along with rotation of the second supporting member (7).  See Figs. 16-18 and 23.
Referring to claim 9, Chen discloses the display device of claim 1, wherein the hinge further includes a first rotor cam (406) coupled to the base frame (51) 


and providing the first rotation axis, and a second rotor cam (407) providing the second rotation axis.  See Figs. 8, 26 and 27.
	Referring to claim 10, Chen discloses the display device of claim 9, further comprising: a first connection bracket (53 – left) connecting the first supporting member (7) to the first rotor cam (406); and a second connection bracket (53 – right) connecting the second supporting member (7) to the second rotor cam (407).  See Fig. 20.
Referring to claim 11, Chen discloses the display device of claim 10, wherein one side of the first hinge barrel (411) is slidably inserted into the first connection bracket (53), and one side of the second hinge barrel (411) is slidably inserted into the second connection bracket (53).  See Figs. 20 and 28.
Referring to claim 14, Chen discloses the display device of claim 1, wherein the first rotation axis and the second rotation axis are located outside the hinge.  See Fig. 9.
Referring to claim 15, Chen discloses the display device of claim 14,  wherein the first rotation axis and the second rotation axis are disposed in the display module. See Figs. 9 and 10.


Referring to claim 16, Chen discloses the display device of claim 15, wherein the third rotation axis and the fourth rotation axis are disposed below the display module.  See Figs. 9-11.
  Referring to claim 17, Chen discloses the display device of claim 1, wherein the first rotation axis and the second rotation axis each are disposed at a first distance from a curvature center of the display module (8), the third rotation axis and the fourth rotation axis each are disposed at a second distance from the curvature center of the display module, and the second distance is different from the first distance.  See Figs. 15 and 23.
Referring to claim 18, Chen discloses the display device of claim 17, wherein the second distance is greater than the first distance.  See Figs. 15 and 23.
Referring to claim 19, Chen discloses a display device (Fig. 1) comprising: a display module (8) including a folding area (i.e., center portion of 8, Fig. 23), a first non-folding area disposed on a first side of the folding area, and a second non-folding area disposed on a second side of the folding area (i.e., left and right side portions of 8, Fig. 23), the second side being opposite the first side; a hinge (Figs. 3, 13 and 23), disposed in the folding area and providing a plurality of rotation 

axes in a first direction; a first supporting member (7) disposed in the first non-folding area and connected to the hinge and which is rotatable with respect to the folding area; and a second supporting member (7) disposed in the second non-folding area and connected to the hinge and which is rotatable with respect to the folding area, wherein the hinge includes: a base frame (51, Fig. 8); a first hinge pin (410) and a second hinge pin (410 disposed in the folding area (Figs. 23, 24 and 29); a first hinge barrel (411) disposed across the first non-folding area and the folding area and rotatably coupled to the first hinge pin (410); and a second hinge barrel (411) disposed across the second non-folding area and the folding area and rotatably coupled to the second hinge pin (410). 
Referring to claim 20, Chen discloses a display device comprising: a display module (8) including a first surface which displays an image and a second surface opposite to the first surface (Fig. 1); a hinge (Figs. 3, 13 and 23) disposed on the second surface of the display module; and a pair of supporting members (7) connected to sides of the hinge and rotatable with respect to a pair of first rotation axes (Fig. 23), respectively, wherein the hinge includes: a base frame (51, Fig. 8); a pair of hinge pins (410, Figs. 23, 23 and 29) coupled to the base frame and providing a pair of second rotation axes, respectively, which are different 

from the pair of first rotation axes; and a pair of hinge barrels (411, Figs. 24 and 29) rotatably coupled to the pair of hinge pins (410), respectively.
Allowable Subject Matter
Claims 4, 5, 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, the specific limitation of “the barrel part defines a slit extending in the first direction,” in combination with the remaining elements, is not taught or adequately suggested in the prior art or record.  Claim 5 depends from claim 4 and is therefore allowable for at the same reasons.
Regarding claim 8, the specific limitation of “each of the first hinge pin and the second hinge pin includes a cylindrical part, a head part disposed on a first end of the cylindrical part, a tail part disposed on a second end of the cylindrical part, and a locking part between the cylindrical part and the head part,” in combination with the remaining elements, is not taught or adequately suggested 
in the prior art or record.  


Regarding claim 12, the specific limitation of “wherein when a torque equal to or greater than a predetermined level is applied to the display device, an angle between the first supporting member and the second supporting member is varied, and when a torque less than the predetermined level is applied to the display device, the angle between the first supporting member and the second supporting member is maintained,” in combination with the remaining elements, is not taught or adequately suggested in the prior art or record.  Claim13 depends from claim 12 and is therefore allowable for at the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
September 27, 2022